


109 HRES 936 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 936
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Lewis of Kentucky
			 submitted the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the City of Bowling Green, Kentucky, located in Warren
		  County, can be proud of being a part of the history of the production of an
		  American Icon, the Corvette, for 25 years.
	
	
		Whereas the Corvette is recognized around the world as a
			 finely crafted automobile, and is known for its speed and American
			 spirit;
		Whereas the Corvette has been produced at the General
			 Motors Corporation Corvette Assembly Plant in Bowling Green, Kentucky, since
			 1981;
		Whereas the Corvette Assembly Plant assembles more than
			 35,000 Corvettes each year, and between 150 and 170 Corvettes each day, on a
			 conveyor system that is approximately seven miles long;
		Whereas the Corvette Assembly Plant is currently building
			 the sixth generation Corvette;
		Whereas it takes approximately 36 hours of work to
			 construct a single Corvette;
		Whereas the Corvette Assembly Plant employs hundreds of
			 hard working individuals, including many who are members of United Auto Workers
			 Local 2164;
		Whereas employees at the Corvette Assembly Plant have been
			 noted for numerous charitable works, including their donation of $200,000 to
			 the local organization of the United Way of America;
		Whereas the Corvette Assembly Plant hosts more than 50,000
			 car enthusiasts each year;
		Whereas the National Corvette Museum in Bowling Green,
			 Kentucky, has been open for almost 12 years and draws visitors from across the
			 United States;
		Whereas Corvettes have been used as pace cars in the
			 Indianapolis 500 eight times; and
		Whereas the Corvette has received over 70 automotive
			 industry awards including the J.D. Power and Associate awarded the Best
			 in Segment recognition in 2001 and 2002: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the City of Bowling Green, Kentucky, located in Warren
			 County, can be proud of being a part of the history of the production of an
			 American Icon, the Corvette, for 25 years.
		
